Citation Nr: 1740208	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-40 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1965 to February 1967, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board remanded the Veteran's claim in May 2011, and denied the claim in a June 2012 decision.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court), and in March 2013, the Court granted a joint motion for remand (JMR), vacated the June 2012 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  The Board subsequently remanded the claim in January 2014 and December 2014 for additional development.  The case is now again before the Board for further appellate consideration.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's hypertension is proximately due to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The record shows the Veteran began receiving treatment for hypertension in approximately 1991.  He was granted service connection for PTSD in an April 2008 rating decision.  In relevant part, the Veteran has contended his hypertension was caused or has been aggravated by his service-connected PTSD.

In VA medical opinions dated in October 2011, February 2014, and April 2016, VA examiners opined the Veteran's hypertension was unrelated to his service or his service-connected PTSD.  However, the Board previously determined these opinions were unsupported by adequate rationales.  As such, the Board requested an additional VA expert medical opinion by a physician specializing in Internal Medicine in April 2017.

An opinion by a VHA specialist was obtained in May 2017, who opined that it was more likely than not the Veteran's hypertension was caused by his PTSD.  As such, granting of service connection for hypertension is in order.

Because service connection is warranted on this basis, the Board need not address the Veteran's contentions that his hypertension originated during service or was caused by in-service exposure to herbicide agents.


ORDER

Service connection for hypertension is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


